

 
Exhibit 10.20

 
 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPERATLY WITH THE SECURITIES AND
EXCHANGE COMMISSION. 
ASTERISK DENOTE OMISSIONS.

 
Talecris
BIOTHERAPEUTICS




AMENDMENT NO. 3 to the


PRODUCT SUPPLY AGREEMENT


 
This Amendment No. 3 (the "Amendment"), is entered into by and between Talecris
Biotherapeutics, Inc., headquartered at 79 T.W. Alexander Drive, 4101 Research
Commons, P.O. Box 110526, Research Triangle Park, North Carolina 27709
("Talecris") and Emergent Product Development Gaithersburg Inc. with an address
of 300 Professional Drive, Gaithersburg, MD 20879 ("Emergent" collectively, with
Talecris, the "Parties," and each individually, a "Party"). All terms not
defined herein shall have the meaning set forth in the Master Agreement (as
defined below).
 
WHEREAS, the Parties entered into that certain Product Supply Agreement,
effective as of June 12, 2006 (the "Original Agreement");
 
WHEREAS, the Parties entered into certain Amendments to the Original Agreement
(Amendment No. 1 effective as of December 19, 2006 and Amendment No. 2 effective
as of June 25, 2007) (the Original Agreement, as amended by Amendment Nos. 1 and
2, the “Agreement”);
 
 
WHEREAS the Parties desire to amend and the Agreement for the purpose of
amending Exhibit L; and
 
WHEREAS, except as specifically modified herein, the Agreement, as amended by
this Amendment, shall remain in full force and effect.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties hereto agree as follows:
 
1. Effective Date. The effective date of this Amendment No. 3 shall be August
29, 2007 (the “Effective Date”).
 
2. Amendment of Exhibit L of the Agreement (Term). As of the Effective Date,
Exhibit L1 attached to Amendment No. 3 will be added to Exhibit L of the
Agreement.
 
3. Applicable Law. This Amendment No. 3, and the amended Agreement, shall be
governed by the laws of the State of New York, without regard to any conflicts
of law principles.
 
4. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which, when taken
together, shall constitute one and the same instrument.
 


 
 
 
 





IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 as of the
Effective Date.




TALECRIS BIOTHERAPEUTICS, INC.                             EMERGENT PRODUCT
DEVELOPMENT
GAITHERSBURG INC


By:            /s/ Mary J.
Kuhn                                                     By:             /s/ M J
Langford 
 
Name:     Mary J. Kuhn                                     Name:      Michael
Langford
 
Title:       SVP
Operations                                                      
 Title:           President
 





 
 
 
 

Exhibit L1
 
Payment Schedule for Amended Stability Program to include Stability testing
specifically for the Fraction II + III Paste an dthe Sterile Filling Bulk
 
Purpose:   Emergent has requested a greater amount of stability testing than is
stated in teh original contract. The original contract provided no provisions
for the stability studies listed below.
 
The stability protocol is attached.
 
Pricing:    Total of $[**] to implement and complete the attached stability
protocol.
 
Invoicing:  The total payment of $[**]should be made in three equal payments
when the respective reports are issued.  Each payment with be for $[**].
 
       A.   90 day final report on sterile filling bulk stability
       B.  12 month interim report on II + III Paste stability
       C.  24 month final report on II + III Paste stability
 
Payment of each invoice will be due 30 days after invoicing.